*1491Appeal from a judgment of the Court of Claims (Renee Forgensi Minarik, J.), dated February 13, 2015. The judgment dismissed the claim after a trial.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Claimant, an inmate at a correctional facility, commenced this action seeking damages for injuries he sustained when he slipped and fell on a puddle of water in the hallway outside of his housing unit. We reject claimant’s contention that the determination of the Court of Claims dismissing the claim following a trial is against the weight of the evidence. “ ‘While it is well settled that this Court has the authority to independently consider the weight of the evidence on an appeal in a nonjury case, deference is still afforded to the findings of the Court of Claims where, as here, they are based largely on credibility determinations’ ” (Janczylik v State of New York, 126 AD3d 1485, 1485 [2015]). Here, the court credited the testimony and evidence presented at trial establishing that correction officers obtained notice of the condition only 15 minutes prior to the incident and were waiting for a housing porter to arrive and clean the area when claimant fell. The court’s determination that the 15-minute delay in removing the water was not unreasonable under the circumstances is not against the weight of the evidence (see Diaz v State of New York, 256 AD2d 1010, 1010 [1998]).
Present—Whalen, P.J., Smith, Centra, Peradotto and Carni, JJ.